Citation Nr: 0841547	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for rheumatoid 
arthritis.

4.	Entitlement to service connection for a skin disorder.

5.	Entitlement to service connection for a right knee 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel 


INTRODUCTION

The veteran had active duty service from February 1952 to 
January 1955, from April 1956 to April 1960, and from June 
1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on November 6, 2008, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

This case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reasons for Remand:  To obtain the veteran's records from the 
Social Security Administration (SSA), to secure additional 
treatment records, and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran and his representative indicated at 
the November 2008 hearing before the Board that they were 
submitting additional private medical records.  However, 
those records were not received by the Board.  Such records 
may prove to be relevant and probative.  Therefore, the RO 
should attempt to obtain any and all medical records 
pertaining to the veteran's claimed disorders.

In addition, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the evidence of record 
includes a decision to grant benefits.  However, the records 
upon which that decision was based are not associated with 
the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims file.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his claims for service 
connection for bilateral hearing loss and tinnitus.  His 
service medical records indicate that he was diagnosed with 
otitis externa in January 1953 and that he had a right ear 
infection in June 1968.  Although the veteran's May 1968 
separation examination did not find him to have hearing loss 
as defined by VA standards pursuant to 38 C.F.R. § 3.385, the 
results of audiometric testing did show him to have an 
elevated puretone threshold at 4000 Hertz.  

The Board further notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes). 
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As previously noted, the veteran did have complaints 
pertaining to his ears in service.  He also testified that he 
had noise exposure while serving on a flight line during his 
period of service.  In addition, VA medical records dated in 
December 2004 indicate that the veteran sought treatment for 
tinnitus and problems with hearing.  However, the evidence of 
record does not include a medical opinion discussing whether 
the veteran currently has hearing loss and tinnitus that are 
related to his symptomatology or noise exposure in service or 
are otherwise causally or etiologically related to his 
military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for purpose of 
determining the nature and etiology of any and all hearing 
loss and tinnitus that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for hearing 
loss, tinnitus, a skin disorder, 
rheumatoid arthritis, a right knee 
disorder, and a heart disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
private medical records identified at 
the November 2008 hearing before the 
Board.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland CNC 
test and puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  If the veteran 
is found to meet VA standards for 
hearing loss in either ear and/or is 
diagnosed with tinnitus, the examiner 
should state whether it is at least as 
likely as not that the disorder is 
related to his symptomatology or noise 
exposure in service or is otherwise 
causally or etiologically related to his 
military service
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



